

115 S1346 IS: Protecting Ser­vice­mem­bers Online Act of 2017
U.S. Senate
2017-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1346IN THE SENATE OF THE UNITED STATESJune 13, 2017Ms. Warren (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend the Uniform Code of Military Justice to prohibit the nonconsensual distribution of private
			 sexual images and to prohibit harassment, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Ser­vice­mem­bers Online Act of 2017. 2.Prohibition on nonconsensual distribution of private sexual images (a)ProhibitionSection 920c of title 10, United States Code (article 120c of the Uniform Code of Military Justice), is amended—
 (1)by redesignating subsection (d) as subsection (e); and (2)by inserting after subsection (c) the following new subsection (d):
					
						(d)Nonconsensual distribution of private sexual images
 (1)In generalAny person subject to this chapter who— (A)knowingly broadcasts or distributes a visual image of another person who—
 (i)is at least 18 years of age; (ii)is identifiable from the image itself or from information displayed in connection with the image;
 (iii)is engaged in a sexual act or exposes a private area; and (iv)had a reasonable expectation of privacy in the conduct depicted on the image;
 (B)knows that the image was to remain private;
 (C)knows that the person depicted in the image has not consented to the broadcast or distribution; and
 (D)broadcasts or distributes the image with the intent to harm, harass, intimidate, or coerce the person depicted in the image;
								is guilty of an offense under this subsection and shall be punished as a
 court-martial may direct.(2)Construction of certain broadcast or distributionThe broadcast or distribution by a person of a visual image of the person to one other particular person shall not, by itself, constitute consent for the broadcast or distribution of the visual image by that particular person to any other person or persons for purposes of this subsection.
							.
 (b)Effective dateThe amendments made by subsection (a) shall apply to offenses committed on or after the date of the enactment of this Act.
			3.Prohibition on harassment
			(a)Punitive article
 (1)In generalSubchapter X of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), is amended by inserting after section 917 (article 117) the following new section (article):
					
						917a. Art. 117a.Harassment
 (a)In generalAny person subject to this chapter who— (1)intentionally engages in a course of conduct, including broadcast or transmission by electronic means, with the intent to cause harm through directing harassing communications at one or more specific other persons; and
 (2)causes harm to the other person or persons, or to the military unit of the other person or persons, by the harassing communication;
								is guilty of
			 an offense under this section
			 and shall be
 punished as a court-martial may direct.(b)DefinitionsIn this section: (1)The term course of conduct means a pattern of conduct consisting of two or more acts directed to a specific person or persons and evidencing a continuity of purpose.
 (2)The term harassing communication means a communication that— (A)seriously intimidates or harasses another person or persons;
 (B)would cause a reasonable person to suffer substantial emotional distress; and (C)serves no military purpose..
 (2)Clerical amendmentThe table of sections at the beginning of subchapter X of chapter 47 of such title is amended by inserting after the item relating to section 917 (article 117) the following new item:
					917a. 117a. Harassment..
				(b)Coordination with UCMJ reform
 (1)In generalEffective as of the effective date of the amendments made by division E of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), as provided in section 5542(a) of that Act, and immediately after the coming into effect of such amendments, subchapter X of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), is further amended—
 (A)by transferring section 917a (article 117a), as added by subsection (a), to appear after section 915 (article 115), as amended by section 5427 of the National Defense Authorization Act for Fiscal Year 2017; and
 (B)by redesignating such section (article), as so transferred, as section 915a (article 115a). (2)Clerical amendmentsEffective as of the effective date provided in paragraph (1), the table of sections at the beginning of subchapter X of chapter 47 of such title, as amended by section 5452 of the National Defense Authorization Act for Fiscal Year 2017, is further amended—
 (A)by inserting after the item relating to section 915 (article 115) the following new item:
						915a. 115a. Harassment.;
 and(B)by striking the item relating to section 917a (article 117a).